On a previous day of the term this appeal was dismissed because of an insufficient recognizance. This defect has been supplied, and the case will be reinstated.
Appellant insists the judgment should be reversed because of illegitimate argument of State's counsel. He requested charges to disregard said argument stating as a reason in the special charges, as he does in the motion for new trial, that the evidence did not justify such remark, and in fact that there was no evidence to form the basis of the argument. Had this matter been verified by a bill of exceptions, it would have presented a question for consideration. That counsel made the statement imputed to him is not certified by the trial judge, and such matters are not shown to have occurred except as stated above. In order to have matters of this sort considered on appeal they should be in some manner verified by the court, and because this was not done this matter will not be considered.
We are of opinion that the evidence justified the jury in finding that appellant was the party who entered the alleged burglarized house and took the property.
The judgment will be affirmed.                        Affirmed.